Name: Commission Regulation (EC) NoÃ 12/2005 of 6 January 2005 amending Regulations (EC) NoÃ 809/2003 and (EC) NoÃ 810/2003 as regards the extension of the validity of the transitional measures for composting and biogas plants under Regulation (EC) NoÃ 1774/2002 of the European Parliament and of the CouncilText with EEA relevance
 Type: Regulation
 Subject Matter: health;  industrial structures and policy;  means of agricultural production;  environmental policy;  animal product;  soft energy
 Date Published: nan

 7.1.2005 EN Official Journal of the European Union L 5/3 COMMISSION REGULATION (EC) No 12/2005 of 6 January 2005 amending Regulations (EC) No 809/2003 and (EC) No 810/2003 as regards the extension of the validity of the transitional measures for composting and biogas plants under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 32(1) thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down health rules concerning animal by-products not intended for human consumption. In view of the strict nature of those rules, transitional measures have been granted. (2) Commission Regulation (EC) No 809/2003 of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the processing standards for Category 3 material and manure used in composting plants (2), allows time for the industry to adjust and develop alternative processing standards for Category 3 material and manure used in composting plants until 31 December 2004. (3) Commission Regulation (EC) No 810/2003 of 12 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards processing standards for Category 3 material and manure used in biogas plants (3), allows time for the industry to adjust and develop alternative processing standards for Category 3 material and manure used in biogas plants until 31 December 2004. (4) The Commission has asked for an opinion of the European Food Safety Authority (EFSA) to enable laying down alternative processing standards for composting and biogas plants. The EFSA opinion is expected at the end of 2004. Pending the EFSA opinion, Member States and operators have asked the Commission to extend the validity of the transitional measures provided for in Regulations (EC) No 809/2003 and (EC) No 810/2003 in order to avoid any disruption of trade. (5) The transitional measures provided for in Regulations (EC) No 809/2003 and (EC) No 810/2003 should therefore be extended for a further period of time to enable the Member States to authorise operators to continue to apply national rules for the processing standards for Category 3 materials and manure used in composting and biogas plants. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1), Article 3(2) and Article 4, of Regulation (EC) No 809/2003, 31 December 2004 is replaced by 31 December 2005. Article 2 In Article 1(1), Article 3(2) and Article 4, of Regulation (EC) No 810/2003, 31 December 2004 is replaced by 31 December 2005. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 668/2004 (OJ L 112, 19.4.2004, p. 1). (2) OJ L 117, 13.5.2003, p. 10. (3) OJ L 117, 13.5.2003, p. 12.